Citation Nr: 0021539	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1942 to February 
1946.  

In a March 1999 rating action, the RO increased the veteran's 
service connected cervical spine disorder from 20 percent 
disabling to 30 percent disabling.  The veteran appealed for 
a higher rating.

The veteran was afforded a hearing before an RO hearing 
officer in August 1999.  A transcript of the hearing is of 
record.


FINDING OF FACT

The veteran's cervical spine disorder is manifested by pain, 
severe limitation of motion, and degenerative changes; there 
is no evidence of ankylosis of the spine or more than 
moderate intervertebral disc syndrome.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for a cervical spine disorder has not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5290 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a September 1961 rating action, the RO granted service 
connection for a cervical spine disorder and assigned a 
noncompensable rating.  In a November 1992 rating action, the 
RO increased the rating to 10 percent.  In an October 1994 
Board of Veterans' Appeals (Board) decision, a 20 percent 
evaluation was assigned to the veteran's service-connected 
disorder of the cervical spine.  The veteran currently 
contends that his cervical spine disorder has increased in 
severity and that it should receive a higher evaluation. 

Private outpatient treatment records dated in February 1998 
and March 1998 were received from The Human Performance and 
Rehabilitation Center.  The February 1998 treatment record 
revealed that the veteran was seen with acute onset of 
cervical pain secondary to unknown origin.  It was noted that 
the pain was greater on the left than the right in the 
cervical area and mid-back which was constant.  The pain was 
aggravated by bending, standing, sitting, walking, driving in 
the car, coughing, sneezing, lifting, twisting, and rolling 
over in bed.  The veteran rated the pain at 2-3/10.  On 
examination, the left cervical occiput was higher than the 
right, with the right shoulder girdle higher than the left.  
Cervical extension was more painful than flexion.  Left 
cervical facets were dysfunctional in extension, with 
positive arthrokinematic reflex.  Manual muscle tests and 
reflexes were equal bilaterally to the upper extremities.  
The diagnosis was cervicothoracic lumbar degenerative disc 
disease.  It was further noted that the veteran was seen two 
times in February for treatment of the cervical and lumbar 
spine.  He reported decreased pain and increased range of 
motion of the cervical spine.  He was still having problems 
with intra-scapular pain.  

A March 1998 record revealed ongoing treatment of the 
veteran's back.  The patient rated his pain at 3/10.  He had 
left occiput higher than the right, with right shoulder 
girdle higher than the left.  Cervical extension was more 
painful than flexion.  Left cervical facets were 
dysfunctional in extension with positive arthrokinematic 
reflex through T-7.  Manual muscle tests and reflexes were 
equal to bilateral upper extremities.  The diagnosis was 
cervical and thoracic strain.

Private outpatient treatment records dated from June 1998 to 
September 1998 were received from the Center for Pain 
Management at the Baptist Medical Center.  A June 1998 record 
revealed that the veteran was seen with neck pain along with 
back pain and bilateral shoulder pain.  It was noted that the 
veteran had injured his neck during service.  The veteran 
stated that any movement of the neck, arms, or shoulders 
increases his pain.  He rated his pain as a 2 without 
activity and as much as a 9 with activity.  Examination of 
the neck and back showed some diffuse tenderness across the 
cervical spine.  There was increase in tone but no trigger 
points of the trapezius musculature.  The assessment included 
cervical degenerative disc disease and cervical radicular 
symptoms.   

In a July 1998 record, the veteran was seen for follow-up 
treatment.  His stated that the left side of his neck was 
especially painful.  Examination revealed fair range of 
motion of the cervical spine.  Motor groups in the upper 
extremities were 5/5.  Sensory exam was intact.  Examination 
of the neck and back revealed a left trapezius trigger point.  
The parascapular area appeared to be nontender.  The 
assessment was cervical degenerative disc disease and 
cervical radiculopathy.  

In a further follow appointment in September 1998, the 
veteran continued to complain of neck pain.  It was noted 
that his pain was down to a 3 or 4 without activity.  
Examination revealed a pretty good range of motion of the 
cervical spine.  Sensory examination in the upper extremities 
were grossly intact to both light touch and pinprick.  Motor 
groups were 5/5.  He did have a left mid scapular trigger 
point.  The assessment included cervical radiculopathy and 
cervical degenerative disc disease. 

The veteran was afforded a VA orthopedic examination in 
February 1999.  The veteran complained of constant pain and 
stiffness exacerbated by motion.  He stated that his 
functions were severely limited.  He was unable to use his 
upper extremities or move his neck while performing any 
activities from making a bed to opening a door.  On 
examination of the neck, flexion was approximately 20 degrees 
with pain and extension was to 10 degrees.  Right and left 
bend was approximately 12 degrees.  Right and left rotation 
was to 15 degrees.  The neck was nontender to palpation along 
the spine, however, there was pain with limited motion.  The 
veteran's upper extremities were neurovascularly intact 
without evidence of spinal stenosis.  Extremes of shoulder 
elevation did elicit radiating pains up into his neck and 
into his occiput and down into his mid thoracic and cervical 
musculature.  The impression was post-traumatic inflammation 
of the cervical spine.  X-rays of the cervical spine revealed 
moderate degenerative changes on the cervical spine.  

The veteran gave testimony at a hearing before an RO hearing 
officer in August 1999.  He reported that his neck had 
worsened over the past year and a half.  In particular, he 
stated that it was difficult to raise his left arm and that 
performing certain duties such a vacuuming was very 
difficult.  He stated that he has constant pain in his neck 
and that because of his neck pain he wakes up four or five 
times at night.

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his cervical 
spine disorder is worse than currently evaluated, and he has 
thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.59 provides 
that, with any form of arthritis, painful motion is an 
important factor of disability.  The intention of the VA 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joints.  The 
joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and 
nonweight-bearing.

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  See DeLuca v. Brown, 8 
Vet.App. 202, 205 (1995).  

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

When there is unfavorable ankylosis in the cervical spine, a 
40 percent evaluation is assigned. If there is favorable 
ankylosis in the cervical spine, a 30 percent evaluation is 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5287.

The Board notes that the 30 percent evaluation currently 
assigned for the veteran's cervical spine disability is the 
highest schedular evaluation based on limitation of motion of 
the cervical spine. As the evidence of record, including the 
February 1999 VA orthopedic examination, does not suggest 
that the cervical spine is unfavorably ankylosed, a higher 
evaluation is not warranted under Diagnostic Code 5287.

The Board has also considered whether a higher evaluation may 
be assigned for the veteran's cervical spine disability based 
on intervertebral disc syndrome.  When intervertebral disc 
syndrome is pronounced, as manifested by persistent symptoms 
compatible with the appropriate neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc for which there is little intermittent relief, a 60 
percent evaluation is assigned.  If intervertebral disc 
syndrome is severe, with symptomatology indicating recurring 
attacks with intermittent relief, a 40 percent evaluation is 
assigned.  If there are moderate symptoms with recurring 
symptoms, a 20 percent evaluation is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  However, the evidence does not 
demonstrate that the appellant has severe intervertebral disc 
syndrome so as to warrant an evaluation greater than 30 
percent under the above diagnostic code. 

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca, 8 Vet. App. 202, 206 
(1995), as well as to 38 C.F.R. § 4.59. While the veteran 
complains of pain in his neck, the Board does not find that 
such pain has resulted in functional disability in excess of 
that contemplated in the 30 percent evaluation already 
assigned. Notwithstanding the testimony provided at the 
hearing, the Board concludes that a higher disability 
evaluation is not warranted for the appellant's cervical 
spine disability on the basis of functional disability.


ORDER

Entitlement to an increased rating for a cervical spine 
disorder is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

